


110 HR 2271 IH: To amend the Immigration and Nationality Act to improve

U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2271
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2007
			Mr. Gonzalez
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Agriculture,
			 Oversight and Government
			 Reform, Education and
			 Labor, and Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to improve
		  enforcement of restrictions on employment in the United States of unauthorized
		  aliens and to reimburse State and local governments for costs associated with
		  serving illegal aliens.
	
	
		1.Short titleThis Act may be cited as the Unlawful
			 Employers Accountability and Illegal Alien State Reimbursement Act of
			 2007.
		2.Compliance with
			 respect to the unlawful employment of aliens
			(a)Civil
			 penaltyParagraph (4) of
			 subsection (e) of section 274A of the Immigration and Nationality Act (8 U.S.C.
			 1324a) is amended to read as follows:
				
					(4)Cease and desist
				order with civil money penalty for hiring, recruiting, and referral
				violations
						(A)In
				generalWith respect to a violation by any person or other entity
				of subsection (a)(1)(A) or (a)(2), the Secretary of Homeland Security shall
				require such person or such entity to cease and desist from such violations and
				to pay a civil penalty in the amount specified in subparagraph (B).
						(B)Amount of civil
				penalty
							(i)Schedule of
				penalties based on the number of unauthorized aliensFor each
				occurrence of a violation of subsection (a)(1)(A) or (a)(2) with respect to the
				alien referred to in such subsection, the civil penalty shall be the
				following:
								(I)For a violation
				with respect to one unauthorized alien, $5,000.
								(II)For a violation
				with respect to greater than or equal to 2 such aliens but less than or equal
				to 10 such aliens, $5,000 for each such alien.
								(III)For a violation
				with respect to greater than or equal to 11 such aliens but less than or equal
				to 25 such aliens, $15,000 for each such alien.
								(IV)For a violation
				with respect to greater than or equal to 26 such aliens but less than or equal
				to 50 such aliens, $25,000 for each such alien.
								(V)For a violation
				with respect to greater than or equal to 51 such aliens but less than or equal
				to 75 such aliens, $35,000 for each such alien.
								(VI)For a violation
				with respect to greater than 75 such aliens, $50,000 for each such alien.
								(ii)Additional
				amounts for costs of removalIn the event of the removal of an alien
				from the United States based on findings developed in connection with the
				assessment or collection of a penalty under this paragraph, the costs incurred
				by the Federal Government, cooperating State and local governments, and State
				and local law enforcement agencies in connection with such removal shall be
				added to the amount of the penalty specified under clause (i).
							(C)Distinct,
				physically separate subdivisionsIn applying this subsection in
				the case of a person or other entity composed of distinct, physically separate
				subdivisions each of which provides separately for the hiring, recruiting, or
				referring for employment, without reference to the practices of, and not under
				the control of or common control with, another subdivision, each such
				subdivision shall be considered a separate person or other
				entity.
						.
			(b)Denial of
			 agricultural assistance for violatorsSection 274A of such Act (8 U.S.C. 1324a)
			 is further amended by adding at the end the following new subsection:
				
					(i)Denial of
				agricultural assistance for violatorsIn the case of a violation of subsection
				(a)(1)(A) or (a)(2) by an agricultural association, agricultural employer, or
				farm labor contractor (as defined in section 3 of the Migrant and Seasonal
				Agricultural Worker Protection Act (29 U.S.C. 1802)), such association,
				employer, or contractor shall be ineligible for agricultural assistance
				described in paragraphs (1), (2), and (3) of section 1211(a) of the Food
				Security Act of 1985 (16 U.S.C. 3811(a)) for a period not to exceed 5
				years.
					.
			(c)Good faith
			 defense
				(1)In
			 generalSection 274A of the
			 Immigration and Nationality Act (8 U.S.C. 1324a) is further amended—
					(A)by striking
			 subsection (a)(3); and
					(B)by striking
			 subsection (b)(6).
					(2)Conforming
			 amendmentsSection 274A of such Act (8 U.S.C. 1324a) is further
			 amended—
					(A)in subsection (a)(5), by striking
			 paragraphs (1)(B) and (3) and inserting paragraph
			 (1)(B); and
					(B)in subsection
			 (b)—
						(i)in
			 the matter preceding paragraph (1), by striking paragraphs (1)(B) and
			 (3) and inserting paragraph (1)(B); and
						(ii)by
			 striking paragraph (6).
						(d)Disclosure
			 requirements
				(1)In
			 generalThe Secretary of
			 Homeland Security shall establish, maintain, and regularly update a publicly
			 accessible website that contains a list of persons or other entities that the
			 Secretary has determined to have been in violation of subsection (a)(1)(A) or
			 (a)(2) of section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a)
			 in the preceding 5 years.
				(2)Contents of
			 websiteSuch website shall contain, with respect to each such
			 person or entity, the following information:
					(A)The name, address,
			 and telephone number of the person or entity.
					(B)The names of the
			 owners, chief executive officers, or other similar officers of the person or
			 entity.
					(C)The number of
			 unauthorized aliens (as defined in section 274A(h)(3) of such Act (8 U.S.C.
			 1324a(h)(3))) found to be employed by the person or entity.
					(D)The aggregate
			 dollar amount that the person or entity has received in the preceding 5 years
			 under any Federal contract.
					(e)Effective
			 dateThe amendments made by subsections (a), (b), and (c) shall
			 take effect 30 days after the date of the enactment of this Act and shall apply
			 to violations occurring on or after such effective date.
			3.Debarment from
			 Government Contracts for Employers of Unauthorized Aliens
			(a)In
			 generalSection 274A of the Immigration and Nationality Act (8
			 U.S.C. 1324a), as amended by section 2(b), is amended by adding at the end the
			 following new subsection:
				
					(j)Government
				ContractsIf a person or other entity is determined by the
				Secretary of Homeland Security to be a repeat violator of this section, or is
				subject to criminal penalties under subsection (f)(1), the person or other
				entity shall be debarred from the receipt of Federal contracts (and
				subcontracts entered into (at any tier) under such contracts) for a period of 5
				years.
					.
			(b)Effective
			 DateSection 274A(j) of the Immigration and Nationality Act (8
			 U.S.C. 1324a(j)), as added by subsection (a), shall apply with respect to
			 contracts and subcontracts entered into after the expiration of the 90-day
			 period beginning on the date of enactment of this Act.
			4.Reimbursing State
			 and local governments for costs of serving illegal aliens
			(a)Making payments
			 to States
				(1)In
			 generalNot later than 30
			 days following the end of the fiscal year, the Secretary shall make a payment
			 to each eligible State in an amount equal to the amount credited as of the end
			 of the fiscal year to the account of the State within the Illegal Alien State
			 Reimbursement Fund as described in paragraph (2).
				(2)Establishment
			 and Operation of Illegal Alien State Reimbursement Fund
					(A)Establishment of
			 FundThe Secretary shall establish a designated fund in the
			 Treasury of the United States to be known as the Illegal Alien State
			 Reimbursement Fund (in this section referred to as the
			 Fund).
					(B)State
			 accountsThe Secretary shall create a separate account within the
			 Fund for each State that is an eligible State during the fiscal year.
					(C)Allocation
			 methodIf any amount is received from an employer of an
			 unauthorized alien for a violation of section 274A(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1324a(a)) and if the violation occurred in an
			 eligible State, the Secretary shall credit the account of that eligible State
			 using the following formula:
						(i)If
			 the violation occurs in a single eligible State, the Secretary shall credit the
			 account of that eligible State with an amount equal to 75% of the amount
			 received.
						(ii)If
			 the violation occurs in multiple eligible States, the Secretary shall divide
			 the amount described in clause (i) by the number of eligible States where the
			 violation occurred and shall credit the account of each eligible State with an
			 equal share.
						(b)Requirements for
			 use and redistribution of payments
				(1)Use of payments
			 specifiedA payment received
			 under this section shall be used solely for payments to local educational
			 agencies (as defined in section 9101(26) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801(26))), public health care providers, and
			 law enforcement agencies for the purpose of assisting State and local
			 governments with meeting the costs associated with serving aliens who are
			 unlawfully present in the United States.
				(2)Redistribution of
			 payment to counties and units of local governmentAn eligible State shall redistribute 66
			 percent of the payment received under this section, within 60 days of receipt
			 by the State, to appropriate counties and units of local government in
			 accordance with a system that the State shall develop that provides for
			 opportunities for input from all counties and units of local government in the
			 state and that targets the areas of greatest need in accordance with the
			 purpose described in paragraph (1), based on objective criteria.
				(c)DefinitionsFor
			 the purposes of this section, the following definitions apply:
				(1)Eligible
			 StateThe term eligible State means a State that
			 agrees—
					(A)to use the payment
			 received under this section for the uses specified in
			 subsection (b)(1);
					(B)to redistribute
			 the payment received under this section to counties and units of local
			 government in accordance with
			 subsection (b)(2);
					(C)to require that
			 any county or unit of local government to whom a payment is redistributed shall
			 use the payment for the uses specified in subsection
			 (b)(1); and
					(D)to submit
			 information and assurances at such time and in such form as the Secretary may
			 require.
					(2)StateThe
			 term State includes each State, the District of Columbia, the
			 Commonwealth of Puerto Rico, American Samoa, Guam, and the United States Virgin
			 Islands.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(d)Effective
			 dateThis section shall take effect at the beginning of the next
			 fiscal year following the date of enactment of this Act.
			
